Title: From Benjamin Franklin to Josiah Quincy, Sr., 26 February 1775
From: Franklin, Benjamin
To: Quincy, Josiah, Sr.


The young man who is the subject of this letter had arrived in London the previous November. On December 6, the day when Franklin was discussing his “Hints” with Barclay and Fothergill, young Quincy was visited by Corbyn Morris, whom he described as “a choice friend of the ministry” and who urged upon him “the propriety of my laying down some line of conduct to which the colonies would accede, and by which the present controversy might be amicably adjusted.” If this was an overture for negotiations parallel with Franklin’s, nothing seems to have come of it. But the young American was most cordially received and, despite moments when his tuberculosis laid him low, had a vigorous social life. He talked with North and Dartmouth, Lord Shelburne went out of his way to cultivate him, he visited the Royal Society and dined with the Club of Honest Whigs, breakfasted with Sir George Savile and David Hartley, and was attended on his sickbed by Dr. Fothergill; he moved, in short, among the political and intellectual notables of London. His constant companion, and the one whom he clearly revered the most, was Franklin. “Dr. Quinancy” had come to England to help “the Electrical Doctor” stir up sedition throughout the country, a correspondent proclaimed in the Public Advertiser of February 28; impossible, another replied on March 6, because Franklin had not been out of town all winter and “Joseph” Quincy had been ill for six weeks. But illness did not prevent his gathering information of such value, as Franklin implies in his postscript, that returning home with it at once would be “of singular service.” Quincy cut short his stay and embarked on March 16. Whatever news he carried was in his head, and will never be known; for he died a few hours before his ship entered Gloucester harbor.
 

Dear Sir,
London, February 26, 1775.
I received, and perused with great pleasure, the letter you honoured me with, by your amiable and valuable son. I thank you for introducing me to the acquaintance of a person so deserving of esteem for his public and private virtues. I hope for your sake, and that of his friends and country, that his present indisposition may wear off, and his health be established. His coming over has been of great service to our cause, and would have been much greater, if his constitution would have borne the fatigues of being more frequently in company. He can acquaint you so fully with the state of things here, that my enlarging upon them will be unnecessary. I most sincerely wish him a prosperous voyage, and a happy meeting with his friends and family; and to you, my old dear friend, and the rest of those you love, every kind of felicity; being, with the truest esteem and affection, Yours,
Benjamin Franklin.

P. S.  Besides that the air of this city is found extremely prejudicial to his health, all our friends here are of opinion that your son’s return at this time, when writing is so inconvenient, may be of singular service.

